Case 2:17-ap-01309-BR     Doc 100 Filed 10/23/18 Entered 10/23/18 17:46:29           Desc
                            Main Document    Page 1 of 3


 1 Leslie A. Cohen, Esq. (SBN: 93698)
           leslie@lesliecohenlaw.com
 2 J’aime K. Williams Esq. (SBN 261148)
           jaime@lesliecohenlaw.com
 3 LESLIE COHEN LAW, PC
   506 Santa Monica Blvd., Suite 200
 4 Santa Monica, CA 90401
   Telephone: (310) 394-5900
 5 Facsimile: (310) 394-9280

 6 Attorneys for Debtor And Defendant Mark Crone

 7

 8                          UNITED STATES BANKRUPTCY COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10                                      LOS ANGELES DIVISION

11 In re
                                                        Case No. 2:17-bk-12392-BR
12 MARK ELIAS CRONE
                                                        Adv. No.: 2:17-ap-01309-BR
13                         Debtor
                                                        Chapter 7
14 CKR GLOBAL ADVISORS, INC,
                                                        DECLARATION OF J’AIME WILLIAMS
15                         Plaintiff,                   IN SUPPORT OF MOTION FOR
                                                        SUMMARY JUDGMENT AND/OR
16 v.                                                   PARTIAL SUMMARY ADJUDICATION

17 MARK ELIAS CRONE                                     Hearing Date: [To Be Set By Court]
                                                        Time:
18                         Defendant.                   Ctrm:

19

20 I, J’aime Williams, hereby declare as follows:

21         1.    I am over 18 years of age. I am an attorney at Leslie Cohen Law PC,
22 bankruptcy counsel for Mark Crone, the Debtor (“Debtor” or “Crone”) in the above-

23 captioned bankruptcy case, and the Defendant in the above-captioned adversary

24 proceeding commenced by Plaintiff CKR Global Advisors, Inc. (“Plaintiff” of “Global”). I

25 have personal knowledge of the matters set forth below, and as to those matters based on

26 information and belief, I believe them be true and correct, and if called to testify, I would
27 and could competently testify thereto.

28

                                                    1
                       DECLARATION IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:17-ap-01309-BR      Doc 100 Filed 10/23/18 Entered 10/23/18 17:46:29         Desc
                             Main Document    Page 2 of 3


 1        2.     I submit this declaration in support of Debtor’s Notice Of Motion And Motion

 2 For Summary Judgment And/Or Partial Summary Adjudication; Memorandum Of Points

 3 And Authorities In Support Thereof (“Motion”) and Debtor’s Statement Of Uncontroverted

 4 Facts And Conclusions Of Law In Support Of Motion For Summary Judgment And/Or

 5 Partial Summary Adjudication (“SUF”), each filed concurrently herewith. Terms herein

 6 shall have the same meaning as in the Motion and SUF.

 7        3.     Based on my review of the documents transferred to our office by the

 8 Debtor’s prior counsel, it appears that on or about February 21, 2018, Global provided

 9 responses to the Debtor’s discovery requests, including the RPDs (“Global Production”).

10        4.     On August 30, 2018, Global provided supplemental responses to the RPD’s,

11 along with 232 pages of document production (“Supplemental Production”).

12        5.     Based on my review of the documents produced received from Global, none

13 of the documents produced in the Global Production or the Supplemental Production

14 include any evidence of the Debtor’s intent, the Debtor’s alleged statement to his girlfriend

15 prior to April 2016, or any evidence of damages to the Plaintiff.

16        I declare under penalty of perjury under the laws of the United States of America

17 that the foregoing is true and correct.

18        Executed this 23rd day of October, 2018, at Santa Monica, CA.

19

20

21                                           _________________________
                                                  J’aime Williams
22

23

24

25

26
27

28

                                                  2
                        DECLARATION IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
        Case 2:17-ap-01309-BR                     Doc 100 Filed 10/23/18 Entered 10/23/18 17:46:29                                      Desc
                                                    Main Document    Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                               506 Santa Monica Blvd., Suite 200, Santa Monica, CA 90401
A true and correct copy of the foregoing document entitled (specify): DECLARATION OF J’AIME WILLIAMS IN
SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY ADJUDICATION will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
___10/23/18__, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Stephen F Biegenzahn efile@sfblaw.com
Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com; allie@lesliecohenlaw.com
Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com, ca25@ecfcbis.com; C123@ecfcbis.com;
hehrenberg@ecf.inforuptcy.com
J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com; ewalters@flg-law.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov                     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ___10/23/18__, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Hon. Barry Russell                                                                1900 Avenue of the Stars, 11th Fl.
U.S. Bankruptcy Court                                                             Los Angeles, California 90067
255 E. Temple St.
Los Angeles, CA 90012                                                             United States Trustee
                                                                                  915 Wilshire Blvd, Suite 1850
J. Bennett Friedman, Esq.                                                         Los Angeles, CA 90017
Michael Sobkowiak, Esq.
FRIEDMAN LAW GROUP, P.C.
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/23/18                            Allie Kiekhofer                                            /s/ Allie Kiekhofer
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
